DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed December 17, 2021.  In the applicant’s reply; claims 1 and 4 were amended.  Claims 1-5 are pending in this application.

Response to Arguments
Applicants' amendments filed on December 17, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on September 20, 2021.
Applicant’s amendments overcome the rejections of claims 1-5 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 1-5 under 35 U.S.C. 112 second paragraph for indefiniteness, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
- A visualized time sequence pattern matching method for data visualization analysis based on Hough transformation, comprising the following steps: 

- if the historical data to be matched is the one-dimensional time sequence data, directly performing step 2, 
- if the historical data to be matched is the multi-dimensional time sequence data, performing normalization processing on the time sequence data, and then performing the step 2; 
- step 2, performing time sequence selection: 
- selecting a time sequence to be matched from the historical data in a time window pattern, 
- and eliminating the selected time sequence from the historical data so as to conveniently match similar time sequence data from the remaining historical data; 
- step 3, converting a time sequence image in original coordinates to a Hough space through the Hough transformation, and judging a similarity matching situation of the time sequence through a voting mechanism, wherein the step 3 comprises three parts: 
- data pool updating, 
- projection of XY axes to the Hough space, 
- and voting based on the voting mechanism; 
- and step 4, performing screening: 
- finding out a most similar group of time sequences according to the voting result, 
- outputting to obtain positions of the time sequences in the historical data, 

- enabling the similar time sequence data to be added with 1, 
- and from the step 3, performing a next-round voting calculation until matching of all the historical data is completed. 
As these limitations were in claim 1, and claims 2-5 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed below, and the references cited in form PTO-1449. None of the references teaches the method recited in claim 1. These references are pertinent to the overall field of endeavor but fail to anticipate the claimed limitations for the following reasons. 
(i) Ding et al., (USPGPub US 2016/0364649 A1), hereby referred to as “Ding”, Especially, Ding is the most relevant reference, as it is directed towards an optimized decision making process for processing multiple ore production indices, and was identified as being pertinent to the overall field of endeavor. Ding also does not teach all the claimed features and could not be applied in an anticipatory or obviatory rejection. 
(ii) Attorre et al., (USPGPub US 20190035431 A1).  Attore, was another reference that was directed towards digital content integration, that leverages certain claimed features in an analogous manner, but doesn’t necessarily teach the same claimed concept for the same field of endeavor. 
(iii) Tollefson J, Frickel S, Restrepo MI (2021) Feature extraction and machine learning
techniques for identifying historic urban environmental hazards: New methods to locate lost
fossil fuel infrastructure in US cities. PLoS ONE 16(8): e0255507. https://doi.org/10.1371/journal.pone.0255507, hereby referred to as “Tollefson”. Tollefson is 
Applicant’s amendments to better refine the clarity of the overall claimed features and the manner in which the algorithm is implemented overcomes the prior art of record. An updated search was performed but did not result in the determination of any prior art as being pertinent to the claimed invention. As a result, the claimed language which is highly dependent upon the amended limitations is not taught by the prior art, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

March 11, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662